Case 2:19-cv-04776-DSF-JC Document 51 Filed 03/01/21 Page 1 of 7 Page ID #:308



  1 Mathew K. Higbee, Esq., SBN 241380
  2 Ryan  E. Carreon, Esq., SBN 311668
    HIGBEE & ASSOCIATES
  3 1504  Brookhollow Dr., Suite 112
    Santa Ana, CA 92705
  4 (714) 617-8336
    mhigbee@higbeeassociates.com
  5 rcarreon@higbeeassociates.com
    Attorneys for Plaintiff Michael Grecco Productions, Inc.
  6 Guy Ruttenberg, Bar No. 207937
  7 guy@ruttenbergiplaw.com
    Michael Eshaghian, Bar No. 300869
  8 mike@ruttenbergiplaw.com
    RUTTENBERG IP LAW,
  9 A PROFESSIONAL CORPORATION
    1801 Century Park East, Suite 1920
 10 Los  Angeles, CA 90067
    Telephone: (310) 627-2270
 11 Attorneys for Defendant Ziff Davis, LLC
 12                            UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
 13
 14 MICHAEL    GRECCO PRODUCTIONS,
    INC. d/b/a MICHAEL GRECCO
                                                      Case No. 2:19-cv-04776-DSF-PJW

 15 PHOTOGRAPHY, INC.,                                JOINT REPORT RE: LIMITED
                                                      DISCOVERY ON THE STATUTE
 16 v.                     Plaintiff,                 OF LIMITATIONS ISSUE

 17 ZIFF DAVIS, LLC; and DOES 1
 18 through 10, inclusive,
 19                               Defendant.

 20
 21
 22             In accordance with the Court’s Order of February 12, 2021 Plaintiff Michael
 23 Grecco Productions, Inc., d/b/a Michael Grecco Photography, Inc. (“MGP”) and
 24 Defendant Ziff Davis LLC (“Ziff Davis”) hereby submit the following Joint Report
 25 regarding efforts to meet and confer to discuss a stay of this action to conduct
 26 limited discovery related to the issue of the statute of limitations.
 27             Specifically, the Court directed the parties as follows:
 28                    The parties are to meet and confer and determine whether
                                               1
            T                  JOINT REPORT RE: LIMITED DISCOVERY

        h
Case 2:19-cv-04776-DSF-JC Document 51 Filed 03/01/21 Page 2 of 7 Page ID #:309



  1                    a stay of this action other than for the purpose of
                       conducting limited discovery that focuses on the statute
  2                    of limitations question is appropriate. If they agree that a
  3                    stay is appropriate, they must provide a proposed cutoff
                       date for that discovery. If they agree that a stay is not
  4                    appropriate, they must provide a Joint 26(f) Report as
  5                    described in the Courts Order Setting Scheduling
                       Conference, which can be found on Judge Fischer’s
  6                    Procedures and Schedules page. If they cannot agree,
  7                    each party must provide a brief of no more than five
                       pages in support of its position. The response to this
  8                    order must be submitted no later than. March 1, 2021.
  9
                The parties agree that there should be a stay of this action other than for the
 10
      purposes of conducting limited discovery that focuses on the statute of limitations
 11
      question. The parties also anticipate that Ziff Davis would file a summary judgment
 12
      motion 30 days after the conclusion of this limited fact discovery, and the parties
 13
      will work out a mutually agreeable briefing schedule for that motion. The parties
 14
      further agree that the stay should continue pending resolution of Ziff Davis’
 15
      summary judgment motion.
 16
                The disagree as to the proposed cutoff date for that discovery. The parties
 17
      acknowledge the Court’s directions to file a separate brief if they disagree. But
 18
      because the parties fundamentally agree that there should be a stay, they jointly
 19
      submit their positions here for the Court’s convenience.
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              2
            T                 JOINT REPORT RE: LIMITED DISCOVERY

        h
Case 2:19-cv-04776-DSF-JC Document 51 Filed 03/01/21 Page 3 of 7 Page ID #:310



  1   Plaintiff’s Position
  2            MGP and Ziff Davis have both diligently conferred regarding a potential stay
  3   to conduct limited discovery on the statute of limitations issue. The parties are in
  4   agreement that a stay to conduct limited discovery would be appropriate. However,
  5   the parties are not in agreement as to the length of the proposed stay or the
  6   framework of the limited discovery. MGP has made the following proposal:
  7            - 90 day stay of the case to conduct limited discovery;
  8            - Exchange of initial disclosures no later than March 12, 2021;
  9            - MGP would agree to allow Ziff Davis to serve one round of written
                 discovery (requests for document; admissions, and interrogatories) limited
 10              to issues related to the statute of limitations;
 11            - MGP would make its president Michael Grecco available for a deposition
                 not to last more than 3 hours, and with questions limited to the statute of
 12              limitations issue.
 13            In contrast, Ziff Davis has stated that it does not want a limit on written
 14   discovery because it believes that it will potentially need multiple rounds of written
 15   discovery to flesh out MGP’s theories and factual positions with regards to the
 16   statute of limitations issue. Additionally, Ziff Davis has also stated that it believes
 17   the length of the stay should be significantly more than 90 days in order to
 18   accommodate the additional discovery and allow for motion practice if necessary.
 19            In response to Ziff Davis’ concerns, MGP has stated that it believes Ziff
 20   Davis could sufficiently determine MGP’s factual and legal positions by way of a
 21   single set of interrogatories, and that once the written discovery is completed, to the
 22   extent Ziff Davis still has questions, it can ask them in a deposition.
 23            MGP believes that its proposal is reasonable. The hallmark of discovery
 24   under the Federal Rules is that the discovery sought is both relevant and
 25   proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1). MGP believes
 26   that the spirit of the Ninth Circuit’s suggestions for limited discovery was to
 27   promote efficiency and minimize expenses. MGP believes that its proposal
 28   reasonably balances Ziff Davis’ need for discovery with setting appropriate limits
                                             3
           T                 JOINT REPORT RE: LIMITED DISCOVERY

       h
Case 2:19-cv-04776-DSF-JC Document 51 Filed 03/01/21 Page 4 of 7 Page ID #:311



  1   designed to keep the costs associates with the discovery at a minimum. MGP
  2   further believes that Ziff Davis proposal is not proportionate for what amounts to a
  3   relatively straightforward, narrow issue, and risks creating an expensive and time
  4   consuming “case within a case.”
  5            MGP respectfully requests that the Court adopt its proposal for limited
  6   discovery regarding the statute of limitations issue.
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           4
           T               JOINT REPORT RE: LIMITED DISCOVERY

       h
Case 2:19-cv-04776-DSF-JC Document 51 Filed 03/01/21 Page 5 of 7 Page ID #:312



  1   Defendant’s Position
  2               Ziff Davis proposes a cutoff date of July 16, 2021, for the limited discovery
  3   ordered here. Ziff Davis does not believe there should be any artificial limit on the
  4   “rounds” of discovery requests or deposition time. The Federal Rules already
  5   impose limitations, including the proportionality requirement of Rule 26(b)(1).
  6   Further, the scope and time limitations proposed by MGP’s are unworkable here.
  7               For now, Ziff Davis has no insight into MGP’s positions relating to the
  8   statute of limitations issue, except for the barebones allegations regarding the
  9   discovery rule in MGP’s First Amended Complaint. Through the meet-and-confer
 10   process, Ziff Davis invited MGP to identify the theories, witnesses, documents and
 11   facts supporting its position.1 Thus far, MGP has declined to do so, noting that it
 12   would provide such information through discovery. Fair enough. But that just
 13   confirms Ziff Davis should first propound preliminary written discovery seeking
 14   MGP’s contentions, followed by more targeted discovery designed to test those
 15   contentions. The proposed schedule should therefore include sufficient time for
 16   that process to play out. Similarly, MGP has declined to identify which—or even
 17   how many—witnesses it will rely upon to substantiate its “discovery rule”
 18   contentions. Without that information, Ziff Davis has no way of knowing how
 19   many depositions are necessary here. The schedule should also include sufficient
 20   time to raise any (hopefully unlikely) discovery disputes with the Magistrate Judge.
 21               Ziff Davis has no interest in seeking irrelevant or expensive discovery.
 22   Allowing iterative discovery would enable Ziff Davis to propound more targeted
 23   requests once MGP has articulated its contentions. And MGP can always seek a
 24   Protective Order if it believes that Ziff Davis’ requests are disproportional.
 25
 26
 27   1
       To move things forward, Ziff Davis offered to serve discovery immediately–even
 28   before submitting this Joint Report. But Ziff Davis is hesitant to do so, given
      MGP’s contention that Ziff Davis should have only one shot at serving discovery.
                                               5
              T                JOINT REPORT RE: LIMITED DISCOVERY

          h
Case 2:19-cv-04776-DSF-JC Document 51 Filed 03/01/21 Page 6 of 7 Page ID #:313



  1
  2   Dated: March 1, 2021
  3                                            Respectfully submitted,

  4                                            /s/ Ryan E. Carreon
                                               Ryan E. Carreon, Esq.
  5                                            Cal Bar No. 311668
                                               HIGBEE & ASSOCIATES
  6                                            1504 Brookhollow Dr., Ste 112
                                               Santa Ana, CA 92705-5418
  7                                            (714) 617-8336
                                               (714) 597-6559 Facsimile
  8                                            Attorney for Plaintiff
  9
                                               /s/Guy Ruttenberg
 10                                            Guy Ruttenberg
                                               Michael Eshaghian
 11                                            RUTTENBERG IP LAW, A
                                               PROFESSIONAL CORPORATION
 12                                            1801 Century Park East, Suite 1920
                                               Los Angeles, CA 90067
 13                                            Telephone: (310) 627-2270
                                               Facsimile: (310) 627-2260
 14                                            guy@ruttenbergiplaw.com
                                               mike@ruttenbergiplaw.com
 15
                                               Attorneys for Defendant
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                        6
           T            JOINT REPORT RE: LIMITED DISCOVERY

       h
Case 2:19-cv-04776-DSF-JC Document 51 Filed 03/01/21 Page 7 of 7 Page ID #:314



  1                      ATTESTATION REGARDING SIGNATURES
  2            I, Ryan E. Carreon, attest that all signatories listed, and on whose behalf the
  3   filing is submitted, concur in the filing’s content and have authorized the filing.
  4
  5   Dated: March 1, 2021                             By:    /s/ Ryan E. Carreon_______
  6                                                               Ryan E. Carreon

  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             7
           T                 JOINT REPORT RE: LIMITED DISCOVERY

       h
